Citation Nr: 0700241	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  This rating decision included denial of claims 
for service connection for a bilateral knee disability and 
for a right shoulder disability.  The veteran only submitted 
a notice of disagreement with respect to the denial of his 
claim for an increased rating for intervertebral disc 
syndrome.  Accordingly, only the claim for an increased 
rating for intervertebral disc syndrome is currently in 
appellate status before the Board.


FINDING OF FACT

The veteran's service-connected low back disability does not 
involve any ankylosis and the veteran has full sensation of 
the lower extremities, with 2+ deep tendon reflexes.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for 
intervertebral disc syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
to 5293, 5295 (2003); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic 
Codes 5235 to 5243, and 8250 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the veteran has 
not been provided notice of the type of evidence necessary to 
establish effective dates with respect to his claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that an increased 
rating is not warranted.  Consequently, an effective date 
will not be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to effective dates.

In a May 2003 letter, prior to the initial adjudication of 
this claim by the RO, the RO informed the veteran of the type 
of evidence needed to support the claim, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  He was, in essence, told to submit all pertinent 
evidence he had in his possession pertaining to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's VA medical records have been obtained.  The 
veteran has also been afforded a VA medical examination for 
rating purposes.  The veteran has not identified, and the 
Board is not aware of, any additional evidence or information 
which could be obtained to substantiate this claim.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claim. VA has fulfilled its duty to 
assist with regard to the veteran's claim.

The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

History:

The veteran has had a 40 percent rating in effect for 
intervertebral disc syndrome, Diagnostic Code 5293 since 
January 1991.  The veteran filed his claim for an increased 
rating for his low back disability in March 2003.  

On VA examination in May 2003, the veteran reported constant, 
achy, dull pain in his low back with occasional flare-ups one 
to two times weekly.  The veteran reported chronic pain in 
the 6 to 10 range on a scale of 0 to 10.  The veteran 
reported occasional falls and he reported that his back 
condition was aggravated by walking, transitional movements, 
and stairs.  He stated that his back symptoms were worse in 
the afternoon and evening.  Alleviating conditions were a 
TENS unit and a cane.  Examination revealed the veteran to 
have a purposeful slow gait and that he ambulated with a 
cane.  He was able to dress and undress himself without 
effort.  The veteran's spine and hips were in alignment, 
without swelling, spasm, or tenderness.  The veteran's 
musculature appeared to be within normal limits.    Forward 
flexion was to 60 degrees, extension to 20 degrees and he 
could laterally extend to 20 degrees bilaterally.  Rotation 
was 20 degrees bilaterally.  The veteran was able to heel, 
toe, and tandem walk without effort.  He was able to squat 
and duck walk.  Straight leg raises were to 90 degrees.  
Musculoskeletal strength was decreased bilaterally, left side 
greater than the right.  The veteran's deep tendon reflexes 
were 2+ and equal.  He had full sensation to his lower 
extremities and positive toe propioception.  Two-pound 
weights were placed on the veteran's ankles and he was able 
to give 10 knee extensions without any complaints to his low 
back.  X-rays revealed osteophytes and diffuse osteoarthritis 
throughout the lower back.

VA outpatient records from December 2002 reveal mostly 
complaint related to the wrist and shoulder.  In November 
2003, the veteran reported chronic low back pain.  It was 
noted that naproxen provided some relief.  Examination 
revealed limited mobility of the low back secondary to pain.  
Motor testing was 4/5 in all groups.  Sensory was intact in 
all dermatomes.  X-rays revealed mild degenerative joint 
disease.  

Analysis:

Since the veteran's claim was received subsequent September 
23, 2002, the rating criteria in effect for intervertebral 
disc syndrome prior to that date are not for consideration.

However, the Board notes that the regulations for rating 
disabilities of the spine were changed effective September 
26, 2003, and the veteran's claim was received before that 
date.  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003.  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  In this case the revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date.

Under the diagnostic codes for rating back disabilities prior 
to September 26, 2003, the diagnostic code specifically 
concerning limitation of lumbar spine motion was Diagnostic 
Code 5292.  Under this code, a maximum 40 percent rating was 
warranted for severe limitation motion of the lumbar spine.  
The current 40 percent rating is also the maximum possible 
evaluation under Diagnostic Code 5295 for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has considered the evidence of painful, severely 
limited motion and functional impairment of the veteran's 
lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  But, as 
mentioned, the veteran is currently at the maximum evaluation 
under Diagnostic Codes 5292 and 5295 and, even with painful 
motion and functional impairment, a higher evaluation is not 
available.  See Johnston, 10 Vet. App. 80 (1997).

With respect to Diagnostic Codes 5286 and 5289, ankylosis is 
the immobility and consolidation of a joint.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  An evaluation in excess 
of 40 percent for the veteran's disability is not warranted 
under these codes because his service-connected disability 
has not been shown to result in ankylosis.

Effective from September 23, 2002, Diagnostic Code 5293 
stated that intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

A review of the record clearly shows that the veteran has not 
had incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  Accordingly, the veteran does not meet the 
criteria for a higher, 60 percent, rating under Diagnostic 
Code 5293 (in effect from September 23, 2002 to September 26, 
2003.  

The veteran's claim must also be evaluated under the 
neurological codes pertaining to the sciatic nerve.  These 
codes provides ratings for disability of the sciatic nerve 
(or neuritis or neuralgia) when there is evidence of mild 
incomplete paralysis (10 percent), moderate incomplete 
paralysis (20 percent), moderately severe incomplete 
paralysis (40 percent), severe incomplete paralysis with 
marked muscular atrophy (60 percent),or complete paralysis 
when the foot dangles and drops, has no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost (80 percent).  See 38 C.F.R. § 
4.124, Diagnostic Codes 8520, 8620, 8720 (2006).  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  However, the May 
2003 examination revealed that straight leg raises were to 90 
degrees, that the veteran's deep tendon reflexes were 2+ and 
equal, and that he had full sensation to his lower 
extremities.  Accordingly, the veteran is not even shown to 
have mild incomplete paralysis of the nerves, and is not 
entitled to a rating in excess of 40 percent when considering 
both the orthopedic and neurological symptoms of his low back 
disability.

Effective September 26, 2003, the regulations for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic code.  The September 2003 regulatory 
amendments provide a general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating;

For unfavorable ankylosis of the entire thoracolumbar spine, 
a 50 percent disability rating is assigned;

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent disability rating is assigned;

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

With regard to the criteria in effect since September 26, 
2003, the Board notes that an evaluation in excess of 40 
percent is not warranted for the orthopedic manifestations of 
the disability because the veteran retains useful motion of 
the lumbar spine.  

With respect to neurological manifestations, the medical 
evidence indicates that the veteran had no sensory deficits 
and full reflexes of the lower extremities.  Therefore, the 
Board finds that that a compensable evaluation for 
neurological manifestations of the veteran's low back 
disorder is not warranted under the former or current 
criteria.  In addition, there have been no medical evidence 
showing incapacitating episodes necessitating bedrest 
prescribed by a physician.  Therefore, the next higher rating 
of 60 percent is not warranted.  38 C.F.R. § 4.71, Diagnostic 
Code 5243.  

Since the preponderance of the evidence is against a higher 
rating for the veteran's low back disability under the 
current and the former criteria for the evaluation of 





	(CONTINUED ON NEXT PAGE)


diseases and injuries of the spine, an increased rating is 
not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


